DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2022037809 A1 (‘809) in view of Voaklander (US 10,253,969 B2)
WO ‘809 (priority date: Aug, 2020) shows a self-propelled hydrofoil surfboard (see Fig 1 and Fig 10) comprising: a surfboard [11] having a bow, a stern, and a circumferential edge extending completely around and between an upper surface of the surfboard and a lower surface of the surfboard, a mast [50] mounted to the lower surface of the surfboard so as to extend orthogonally therefrom, a selectively controllable thruster [200; 201] mounted at a lower end of the mast to provide selectively controllable forward acceleration to the surfboard, a controller [16] mounted in the surfboard and cooperating with the thruster to selectively control the amount of thrust produced by the thruster to provide the forward acceleration of the surfboard, the controller cooperating with a remote controller [21] adapted to give control inputs to the controller and to be carried when in use by a rider riding on the surfboard and simultaneously providing the controller inputs, and a rechargeable battery [20] removably mounted in the surfboard and in electrical communication with the controller and the thruster to provide electric power to the controller and to the thruster (see p-38, lines 13-21).
WO ‘809, however, does not disclose any navigation lights mounted around a portion of the circumferential edge of the surfboard.
Voaklander discloses a watersport board having LED lights – broadly considered to be navigation lights – that are mounted around a portion of the circumferential edge of the board for providing enhanced visibility and/or better night surfing experiences (col. 3, lines 19-24). A user can selectively change the color of the LED lights (col. 3, lines 2, 14-16; and col. 5, lines 49-53) using a controller (col. 2, lines 64-67). The navigation lights can extend along a length and the bow on the circumferential edge of the watersport board (col. 5, lines 1-4).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to mount LED lights along a length and bow around the edge of the surfboard of WO ‘809, as taught by Voaklander. Providing such a modification would have enhanced the user experience, and also improved the visibility and safety of the user in low light conditions.
Re claim 4, with the above modification in place, a user would be capable of selectively changing the color of the lights. It would have also been obvious to a skilled person to use at least red and green among the various color choices for the LED lights, and thereafter change the colors to a red color on the port side and a green color on the starboard side as a matter of obvious design choice.
Re claim 5, the navigation lights in modified WO ‘809 would extend the full length along the port and starboard sides.
Re claims 6 and 7, using the controller taught by Voaklander, a user would be capable of selectively changing the color of the lights to make them red port lights and green starboard lights in a nighttime mode, and selectively change the lights to a different color other than red or green lights in a daytime mode. 
Re claim 10, a person skilled in the art would have known to use the controller to accelerate the surfboard to a lifting velocity to elevate the surfboard above the body of water, and to use the controller to illuminate the navigation lights at night to selectively display at least red port lights and green starboard lights from the surfboard. The steps set forth in the claim are therefore considered encompassed in the construction and subsequent use of the modified device described above.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2022037809 A1 (‘809) in view of Voaklander (US 10,253,969 B2), and further in view of CN 112407160 A (‘160).
WO ‘809, as modified above by Voaklander, shows a self-propelled hydrofoil surfboard having a mast. 
	Modified WO ‘809, however, fails to disclose the mast as being telescopically adjustable to selectively adjust the length of the mast.
CN ‘160 shows a self-propelled hydrofoil surfboard having a telescopically adjustable mast [11] that can be selectively adjusted in length (Fig 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to make the mast of modified WO ‘809 telescopically adjustable, as further taught by CN ‘160. Having such an arrangement would have allowed the surfboard of modified WO ‘809 to be transported and/or stored in an easy manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Roach et al. (US 9,102,386) and Keddington (US 2017/0225754) each discloses lights mounted on a watersport board.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617